Citation Nr: 0731850	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-09 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2004 and May 2005 RO rating decisions.  
The veteran had a hearing before the Board in July 2007 and 
the transcript is of record.

During the veteran's hearing, he testified that his current 
struggle with alcoholism is secondary to his PTSD.  This 
issue has never been considered by the RO.  Accordingly, the 
issue of entitlement to service connection for alcoholism, 
secondary to PTSD, is REFERRED to the RO for proper 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The last Supplemental Statement of the Case (SSOC) relating 
to hearing loss and tinnitus was issued in June 2005 whereas 
the last Statement of the Case (SOC) related to PTSD was 
issued in March 2006.  Thereafter, additional, non-
duplicative private medical records were received, to include 
VA treatment records and a May 2007 general medical 
examination.  The medical records indicated on-going 
treatment for the veteran's hearing loss, tinnitus and PTSD.  
The medical evidence is extremely relevant to the claims 
here.

If a SOC or SSOC is prepared before the receipt of further 
evidence, a SSOC must be issued to the veteran, as provided 
in 38 C.F.R. § 19.31, unless the additional evidence is 
duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).  In this case, the newly obtained 
evidence was not duplicative of evidence already associated 
with the claims file, and it is relevant to the issue because 
it shows current objective findings and the veteran's 
contentions.  There are no regulatory provisions for waiving 
review of relevant evidence received at and by the RO prior 
to transfer of jurisdiction to the Board.  Therefore, in 
accordance with 38 C.F.R. § 19.37(a), the case is returned to 
the RO for consideration and the issuance of a supplemental 
statement of the case.

In general, the veteran claims that his hearing loss, 
tinnitus and PTSD all stem from various combat-related 
incidents while stationed in Vietnam.  The veteran's 
personnel records confirm at least two incidents of exposure 
to combat against hostile forces.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Even if the Board were 
to accept, for the sake of argument, the veteran's 
recollections of in-service treatment and the conditions of 
the locale, the evidence must still establish by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999). 

Here, the veteran's contention that he was exposed to noise 
trauma is consistent with combat and, therefore, may be 
conceded.  The medical records currently of record indicate 
current diagnoses of hearing loss and tinnitus.  The veteran 
indicated during his Board hearing that he was seen in the VA 
medical center (VAMC) in Wichita, Kansas on or around May 
2007 where the audiologist told him his hearing loss is 
related to his military service.  The claims file only 
contains medical records through March 2007.  The RO should 
make efforts to obtain more recent VA treatment records 
because the file may not be currently complete.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992)(VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession). 

Additionally, the veteran has never been afforded a VA 
audiological examination to ascertain whether his in-service 
noise exposure could be related to his current hearing loss 
and tinnitus.  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  Here, the pre- and post- medical records are not 
dispositive, but they raise a reasonable possibility that the 
veteran's combat exposure could be related to his current 
diagnoses.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  A VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
and treatment from the VA medical system 
in Wichita, Kansas from March 2007 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  After obtaining the above records, to 
the extent available, schedule the veteran 
for a VA audiological examination for his 
claimed hearing loss and tinnitus, to 
determine the nature and etiology of his 
conditions.  The examiner should opine as 
to the likely etiology of any hearing loss 
and/or tinnitus, to include consideration 
of his combat exposure versus post-service 
occupations.  The claims folder must be 
reviewed by the examiner and the examiner 
should provide a complete rationale for any 
opinion given without resorting to 
speculation.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than a 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

3.  The RO should then readjudicate the 
veteran's claims.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After affording an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

